—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lewis, J.), rendered April 14, 2000, convicting him of robbery in the second degree and unlawful possession of marihuana, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
That branch of the defendant’s omnibus motion which was to suppress identification testimony was properly denied. The defendant’s detention for the purpose of a showup identification was based on reasonable suspicion that he had committed the recently reported robbery, which flowed from the totality of the information available to the police (see, People v Hicks, 68 NY2d 234; People v Warren, 276 AD2d 505).
*750Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record. Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. Altman, J. P., Friedmann, Schmidt and Adams, JJ., concur.